DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim(s) 16-20, the claim(s) is(are) drawn to a "machine-readable medium". The specification is silent regarding the meaning of this term. Thus, the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media as they would be understood by one of ordinary skill in the art (See MPEP §2111.01), the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter.
The examiner suggests amending the claim(s) to read as a "non-transitory computer-readable storage medium".

Allowable Subject Matter
s 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art was not found that explicitly teaches or fairly suggests “installing, by a processing system including a processor of a controlling device, user interface automation software provided by a customer care server, the controlling device communicating with the customer care server over a communication network, the customer care server being separate from the controlling device” in combination with “receiving, by the processing system over the communication network, information from equipment of a customer care agent regarding a customer care issue associated with a communication device, the communication device coupled to the controlling device by a communication link separate from the communication network” and “effecting, by the processing system responsive to the information and without action by a user of the communication device, an input to the user interface via the communication link to initiate a resolution procedure for the customer care issue, the resolution procedure comprising resetting network settings for facilitating communication over the communication network, enabling a network service, collecting information regarding the network settings, providing new network settings, or a combination thereof”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “receiving a login signal via a browser installed on the controlling device to initiate communication with a customer care server over a communication network, the communication comprising notice of a customer care issue associated with a communication device coupled to the controlling device by a communication link separate from the communication network, the customer care server being separate from the controlling device and the communication device” in combination with “receiving, over the communication network via the browser, information from equipment of a customer care agent for addressing the customer care issue, the equipment of the customer care agent in communication with the customer care server over the communication network, the information enabling user interface automation at a user interface of the communication device” and “effecting, in accordance with the user interface automation and without action by a user of the communication device, an input via the communication link to the user interface, thereby initiating a resolution procedure for the customer care issue, the resolution procedure comprising resetting network settings for facilitating communication over the communication network, enabling a network service, collecting information regarding the network settings, providing new network settings, or a combination thereof”, as outlined in independent claim 11.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113